﻿I come from a country you know well. You know our values, our struggle for development, our striving for peace. I come to ask you for help, to tell you that we need the support of all countries of good will if peace is to prevail in Central America.
I have come to appeal for the strength of enduring principles in order to achieve peace, freedom and democracy in Central America. I have come to appeal for the political and diplomatic might of the world's nations, to enable us to set out together upon a new course that can ensure peace in the region.
A year ago I came here to say that the fate of Central America hung on a decision between war and peace. Now I can tell you that the five States of Central America have cast their lot with peace. To end the war, political democracy must be established in all the countries of our America} freedom must be enjoyed by all citizens and human rights must be scrupulously respected within our borders.
In the peace plan we signed in Guatemala, we asked for dialogue and amnesty. We want a cease—fire as soon as possible. We want an immediate beginning to democratization. We want free elections that reflect the true will of the majority of our peoples. We call on any Powers intervening in the region to suspend military aid. We want a guarantee that territories will not be used to stage attacks on other States. We seek a reduction in armaments. We request national and international supervision by the Contadora Group, the Support Group and the Secretaries-General of the United Nations and the Organization of American States. We propose guidelines to evaluate progress toward peace. We state that in an atmosphere of democracy and freedom development can take place that can enable us to enjoy a lasting peace. Those points represent years of effort by the Contadora Group and express the force of a century of democracy and freedom in my Costa Rica.
Some are fearful of the peace agreement signed by the Central Americans. They say that what we are seeking to achieve has never been done before. They say that dialogue is impractical where hatred is so deep-rooted. They say that reconciliation is impossible when differences have been so pronounced foe so many years. They say that it is not possible to walk side by side when such extreme ideologies divide our people. They say that the word of a liar cannot be trusted. If we had to renounce anything that had never been done before, America would never have been discovered, nor would mankind ever have reached the moon. We would have to resign ourselves forever to accepting the impossibility of curing certain diseases, to accepting the persistence of war, to accepting a future of everlasting cruelty for Central America.
I maintain just the opposite. We are obligated to try something different. We cannot relinquish imagination and courage in promoting the changes society requires. We cannot continue to pass through history in the shadows, bowed down by poverty and tormented by war. We cannot set out upon a new course gropingly, hesitantly, hoping that others will guide us. We demand peace, democracy and freedom, for we know where we want to go, and we know the kind of future we hope to build. We are tired of shedding tears. We yearn to share our ideals in order to work together for development. We want to take the fate of our region into our own hands.
In the agreement signed in Guatemala we committed ourselves to work for peace in good faith. We have established, as a basis for dialogue, guidelines to be observed and goals to be achieved by all of the nations involved. We have set deadlines for achieving them. All of us agree that we roust take immediate steps toward those goals. To the extent that we attain them, credibility will grow and confidence will build among ourselves and in the eyes of the world. The sooner the guns are silenced, the sooner hatred will wither. The faster freedoms are re-established, the sooner our people will be able to enjoy democracy and the greater will be their respect for human tights.
Let us be clear. No one has the right to judge the success or failure of the Central American path to peace in terms of artificially imposed deadlines. Some of the purposes of the agreement may be accomplished in less time than has been estimated} others may require more time. So long as real progress is being made toward national reconciliation, toward the enjoyment of freedom and toward an end to domestic warfare, to long as such progress is part of a new political reality, the plan will survive, the plan will continue in effect, and hope will spread everywhere.
We are aware of the enormous scope of the obstacles we propose to overcome. We know that there are enemies at home and abroad who oppose the course charted by the Central Americans. But no failure to meet an unrealistic schedule can close the door to the rule of reason and to the elimination of war in Central America. 
The plan will no longer be valid or honest if any of the regional or non-regional players act with the deliberate intention to betray the agreement reached in Guatemala. It will no longer be valid or honest when there is clear evidence of an unwillingness to lay down arms, to move toward democracy or to seek national reconciliation. No one has the right to judge exclusively on the basis of past conduct. None of the players, none of the great Powers has the moral authority to cast the first stone. A new political reality is emerging in Central America. We ask for respect for regional self-determination. We ask for understanding. We ask for help in overcoming obstacles and moving closer to peace. The problems in Central America result from entrenched dictatorships and grievous social injustice. Decades of hunger and cruel suffering were and are evidence of the poverty-stricken lives led by millions of men and women in the region. We are certain that the restoration of democracy to the Central American republics will promote a shared, appropriate development that can meet the basic needs of the people promptly and reliably.
We realize that we ourselves must take the primary responsibility for restructuring our economies. A significant part of that responsibility will be to make peace, for without peace there can be no development. We have begun to move towards peace and we are willing to make every effort to attain it. It is of vital importance that we should revive sustained development in order to ensure a better International position. We also need access to new markets and more favourable terms for the payment of our debt. It is essential for us to secure more stable prices for our exports.
Central America has not been granted all the economic concessions it needs. The world economy is afraid of making exceptions on the premise that if -they are extended to some countries they must be extended to many others also. That argument is a pretext for not making exceptions even to alleviate the sufferings of poverty and the anguish of those who are struggling to maintain democratic systems at a time when peace is at stake and when more favourable economic conditions could help to bring war to an end.
It is inconceivable that the calculating coldness of financiers should govern international relations. We have not made sufficient progress in renegotiating an external debt that we ate unable to repay on the terms originally stipulated. Very little progress has been made in opening up new markets and in stabilizing prices for our primary products. We must continue to insist on an international economy concerned with the poverty of certain countries. We need an international economy conducive to the strengthening of emerging democracies. There must be an international economy sensitive to the agonies of war and always allied to the hope for peace. We believe that the economy cannot be divorced from the political concerns of mankind designed to eliminate poverty and guarantee a stable peace among nations.
In a world that presents a complex and sometimes hostile panorama. Central America stands today at the dawn of a new political era. Dialogue among the presidents of the five nations is re-emerging. Their ministers and their experts are talking. Armed rebels and Governments alike are engaging in dialogue. Reconciliation commissions have been set up. Many individuals are beginning to think about forgiving and being forgiven, about working together again. The men and women of our countries are doubtful about the policy of peace. There are powerful reasons for many to doubt. The task at hand is now to overcome obstacles and enrich dialogue, to ensure that every effort will lead to a little more freedom, a little more democracy, a little less violence. I should like to assure this Assembly that Costa Rica is firm in its determination to work for peace. Today a new climate is evolving in Central America. A waning faith is being reborn; it must be helped to flourish. We must believe again in freedom, in dialogue, in free expression of the will of the people. I have come to ask you to share this undertaking with us. I have come to appeal for your help.
The Costa Rican delegation to this Organization will present to the Assembly the peace plan signed in Guatemala. We shall ask for approval of that plan In a resolution of the United Nations and for its adoption by this Assembly. We shall ask that it be backed by the full political force that the nations of the world bring to bear on identifying and supporting just causes in this forum. I am confident that we shall receive that support. I am certain that, together, we can say that the power of diplomacy and the validity of political accords undertaken in good faith will always be more effective than weapons, that they will always be stronger than war. I am certain that we shall walk the path of peace together in order to banish war from our region once and for all.
The great French historian and statesman, Francois Guizot, said that "pessimists are merely onlookers; it is the optimist who change the world". I have come to invite this Assembly to participate with high optimism in this struggle to establish in Central America a territory of freedom, justice, democracy and peace.
We for our part will redouble our efforts on behalf of all the noble causes in which this Organization is involved. With renewed vigour we condemn all manner of racial discrimination. We condemn the practice of terrorism, regardless of where it originates or how it is expressed. We indignantly condemn drug traffic. We should like to see International co-operation strengthened to combat these terrible threats, and we should like to see more severe punishment meted out to offenders.
We should like to see the beginning of a dialogue designed to solve the problem of sovereignty in the Falkland .Islands. We should like to see the door opened, by means of dialogue, to reconciliation of the two Koreas. We should like dialogue to ensure the prompt and unconditional Independence of Namibia. We should like to have dialogue serve as the instrument for securing the prompt liberation of Kampuchea and Afghanistan. We applaud the Intensification of talks between the two Germanys and we support with renewed faith the efforts of the United Nations to secure peace in the Middle East.
I reaffirm here my country's stand in favour of creating special financial arrangements to combat hunger in Africa, to mitigate the suffering of exiles, to expedite the consolidation of emerging democracies, and to promote peace efforts through the world. Costa Rica places high hope In disarmament negotiations between the super Powers. We encourage the reduction of arms In every corner of the planet. As a country without weapons, we know that security does not reside In force or in threats, much less in the use of violence. Security resides in progress towards shared development, in the prevailing of co-operation over selfishness. In respect for pluralism, in the rejection of Imperialistic designs.
This time compassion will not suffice to ease the pain of countries that choose to make war, for whoever encourages war by word or deed will in the end be himself mortally wounded when his own sons are sent to die in lt. Fear of freedom causes many to seek refuge in arms. Fear of dialogue causes some to take refuge in dogmatism. We cannot turn our backs on history. How many times have we overcome one hatred only to develop another! How many times has a tyrant fallen only to be succeeded by another! How many times has democracy trembled before the treachery of disloyal armed forces! Let us now embark upon a new course. Let us confront the uncertainties involved in development. Let us assume the risks inherent in achieving peace, freedom and democracy.
My country has invoked the most cherished principles and the loftiest values of mankind to put an end to war. It has invoked those principles to call for a more equitable international economy, to build a new economy with less poverty and more proprietors, to say that we are weary of dictatorships crushing the human spirit in many parts of the world, to repeat to the world that it is injustice that drives human beings to violence, and to proclaim that we must no longer commit the same mistakes over and over again.
We are not apprehensive because everything seems more difficult at this time.
Let us not be afraid because the problems are multiplying. Let us not be afraid because the solution of our difficulties may at some point be beyond our control or because hatred may temporarily prevail over love. It is up to us to explore the way to a new dawn of understanding and peace.
Our poet Isaac Felipe Azofeifa left us a message of hope in the following inspiring words;
"Yes, my child.
The stars have all disappeared.
But it is always darkest
Just before the dawn."
We have an opportunity to rewrite history. I should like to say, in all humility, that it is our duty to do so. We must not see the past whenever we look towards the future. The time has come now to forge a better destiny for our peoples. I am certain that, with your help, with the efforts of all peoples and nations of goodwill , we will succeed. We are determined to try. Let us do it, now, together.
